DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 4/19/22, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 9,316,788 to Witzens (cited in the 2/17/21 Office Action). The amended claims recite new structure such that a first waveguide portion has a termination end that is spaced apart from an input interface and a tapered portion of the second waveguide (middle waveguide) that extends from a termination end to an output end of the first waveguide (either of the outer waveguides). Applicant’s arguments center on the fact that the prior art’s termination end (of an input side) that is spaced from an input interface and points to what appears to be Murray paragraph 11. Applicant infers that because it is stated in this paragraph that “the pair of second waveguides terminates … and extends to a second end with a constant width region”, that the taper portion cannot extend to a second end as now amended last line of Claim 1 recites.
Although Murray et al. does not explicitly disclose this feature in paragraph 11 (to be rejected under 35USC102), Examiner respectfully notes that determining a termination portion of a waveguide and length would be within the level of ordinary skill in the art. Furthermore, Murray discloses that both the first and third waveguides (outer waveguides) and the second waveguide (middle) taper region lengths may be selected (paragraph 43).
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 has a minor typographical error. The word “apart” is mis-spelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-14 and 16-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Witzens.
Murray discloses in the abstract and figures 1, 4 and 5, an optoelectronics system comprising: 
a photonic integrated circuit (PIC) comprising an input interface (105; figure 1), an output interface (unlabeled right edge; figure 1), and a waveguide array, wherein the waveguide array comprises: 
a first waveguide (top waveguide 150; figure 1) coupled to the input interface and not extending to the output interface (waveguide ends before right edge);
a second waveguide (111; figure 1) coupled to the input interface and the output interface, the second waveguide being positioned parallel to and between the first waveguide and a third waveguide, the second waveguide comprising a tapered body (133; figure 1) such that an output end of the second waveguide coupled to the output interface is wider than an input end of the second waveguide coupled to the input interface (see figure 1 from left to right); and 
the third waveguide (bottom waveguide 150; figure 1), the third waveguide being coupled to the input interface and not extending to the output interface (waveguide ends before right edge; figure 1).
As to claim 2, the first and third waveguides are substantially similar in length and shorter than the second waveguide inbetween (figure 1). 
As to claims 3, 9 and 28, an input laser (160) is disclosed.
As to claim 4, the waveguides are made of Silicon and formed on an insulator (paragraphs 18 and 42).
Claims 6-8, and 10-14 relate to the above in part or combination and are disclosed by the prior art.
Claims 16-20 are method claims that only claim steps of providing the above structure.
As to claims 21 and 25, the waveguides are horizontally aligned (figure 1).
As to claims 22 and 26, the waveguides have a rectangular cross section (figure 2). 
As to claims 23 and 27, the thickness is equal (paragraph 41 and figure 2). 
As to claim 24, the laser (160) is spaced apart from the input surface by at least a lens (170).
As to claim 29, the input interface has horizontally aligned waveguides that produces a target with a horizontal extent longer than the vertical (375, 376; figure 3).
	However, Murray fails to explicitly disclose the first waveguide having a termination end spaced apart from the input interface and the tapered body of the second waveguide extending between the termination end of the first waveguide and the output interface. It is noted that Murray does not limit the lengths or dimensions of the waveguides nor the substrate portion. Murray discloses in paragraph 43 that the taper and the lengths of the waveguides may be sized accordingly.
	Witzens discloses multiple embodiments in figures 1-2, 4 and 6, where a waveguide extends from a spaced apart input interface (figure 1) to an opposing termination end.
	It would have been obvious to one having ordinary skill in the art to adjust the lengths and dimensions of either the waveguide or termination locations (Murray paragraph 43) and provide a spaced apart input area as taught by Witzens as a matter of obvious design choice to optimize the coupling characteristics of the device. 
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Witzens as applied to claims above, and further in view of Painchaud (cited in prior office action).
Murray in view of Witzens discloses the invention as claimed with all waveguides having a taper. Claims 5 and 15 relate to parallel non-tapered waveguides flanking a central tapered waveguide. It is noted that Murray does disclose adjacent edges that are not tapered in figure 4 until the very end points to control modes. 
Painchaud discloses waveguide portions that are non-tapered (136a-d; figure 5).
It would have been obvious to one having ordinary skill in the art to use non-tapered waveguide portions as taught by Painchaud in Murray in view of Witzens to set a desired pre-determined mode with minimal error. Further, it has been held that the removal of a feature (here, the taper), where the remaining portions perform the same function (coupling of light) involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 10,302,859 (gap sizing/input edge spacing).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883